 

Exhibit 10.1

 

Stock Transfer Agreement

 

Transferor, NuZee, Inc. (hereinafter referred to as the Transferor) and the
purchaser, Eguchi Holdings Co., Ltd. (hereinafter referred to as the Purchaser)
herein conclude an agreement on a transfer of common shares as follows.

 

(Transferred shares)

 

Article 1 The Transferor shall transfer the following shares to the Purchaser,
with the ownership of the said shares transferred to the Purchaser as of the
date when the transfer price is received.

 

Transferred shares Address 4-1002, Omori, Moriyama-ku, Nagoya-shi, Aichi-ken  
Organization Name

NuZee JAPAN Co., Ltd.

  Director Name Katsuyoshi Eguchi   Number of Stocks 397,400 Shares   $34,000

 

(Transferred value and payment method)

 

Article 2 The Purchaser shall pay $34,000 as a price for the transfer of the
shares by depositing to the specified bank account.

 

Discussion

 

Article 3 Regarding the matters that are not speculated in this agreement, they
shall be decided based on a discussion between the Transferor and the Purchaser
with laws and other practices taken into consideration.

 

Two copies shall be made as a proof of this agreement, with the signs and stamps
of both the Transferor and Purchaser, and each party shall retain one original.

 

September 28, 2020

 

  /s/ Masateru Higashida     (Transferor)     Address 1700 Capital Avenue Suite
100 Plano, TX 75074 USA   Company Name NuZee, Inc.     CEO Masateru Higashida  
      /s/ Katsuyoshi Eguchi     (Purchaser)     Address 4-1002 Omori,
Moriyama-ku, Nagoya-shi, 463-0021   Company Name

Eguchi Holdings Co., Ltd.

CEO Katsuyoshi Eguchi

 

 

 

 